Citation Nr: 1142663	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-24 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of frozen feet (cold injury residuals).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to January 1946, and from September 1950 to April 1951.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania, which denied entitlement to service connection for residuals of frozen feet.  In a December 2009 decision, the Board denied the Veteran's claim.  The Veteran appealed that decision the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court issued an order that granted a Joint Motion for Remand (JMR) filed by counsel for both parties, vacated the Board's December 2009 decision, and remanded the matter on appeal to the Board for action in compliance with the JMR.

In April 2011, the Board remanded the claim so that additional records could be sought and so that the Veteran could be afforded a VA examination.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The evidence is equivocal as to whether the Veteran has residuals of an in service cold injury of the feet. 



CONCLUSION OF LAW

The criteria for establishing service connection for residuals of frozen feet have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claim in October 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in March 2008.  The letter notified the Veteran of VA's responsibilities in obtaining information to assist the him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in August 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in the March 2008 letter, and in December 2008, September 2009, and May 2011 letters.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records were unavailable, and a memorandum of unavailability was placed in the claims folder and the Veteran was notified of the unavailability.  VA treatment records were obtained and associated with his claims file.  He was also afforded VA medical examinations in May and August 2011 to assess the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77  . 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").)

Factual Background and Analysis

Unfortunately, the Veteran's service treatment records are not on file and were apparently destroyed in a fire at the NPRC in St. Louis, Missouri, in 1973.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran contends that he is entitled to service connection for frozen feet as a result of injuries sustained while in active service during the winter of 1945.  

In April 2008, the Veteran submitted what appears to be an excerpt from a book which details the transport of troops and set up of camp in an "old bombed out hospital" in Le Havre, France in January 1945.

In July 2008, the Veteran stated that he was hospitalized in January 1945 in Soissons, France for frozen feet.  He stated that he currently has difficulty walking on hard surfaces in his bare feet, and that he believes this symptom is related to his in-service cold injuries.

In August 2008, the Veteran provided a list of dates between the end of January and the end of February 1945, regarding where he was stationed in France and Belgium.  He indicated that it was during this month period where he developed cold injuries to his feet.

The Veteran submitted a statement in January 2009, where he stated that in the winter of 1945 in Belgium he developed his cold injuries to his feet.  He further stated that he was 85 years old and that his cold injuries to his feet impeded his ability to walk or kneel in church.  He stated that when he served during the Korean War he was part of Battalion Supply and was a sergeant so he did not have to march in the cold.  He then noted that the cold injuries to his feet occurred in December 1945.

Treatment records from Primary Health Network include an October 2007 note that the Veteran underwent bilateral carotid endartectomies.

In a July 2009 letter, Dr. J.F.P. noted that he had provided the Veteran with a podiatric diabetic evaluation.  The Veteran reported a history of diabetes for roughly six years (which would place diagnosis in 2003), and a history of service-related frostbite injury.  Dr. J.F.P. diagnosed the Veteran with diabetes mellitus, peripheral neuropathy, and xerosis.

In May 2011, the VA received an undated "second opinion" from Dr. M.E.D., which is noted by the Veteran to be from February 2011.  The treatment record noted that the Veteran complained of a history of frostbite to his feet "during the war.".  He dated he could not bend his toes, and that his legs hurt when he walked.  On examination the Veteran's right foot was cooler than his left foot.  The physician stated that the Veteran could have suffered frostbite based upon the Veteran's statements and his symptoms.  The physician noted that there could also be arthritis and neuropathy as the Veteran is diabetic.  He stated "there could have been frostbite at that time but it's very difficult to specifically diagnose that because of the symptoms [the Veteran] is showing at this time and the time span between WWII and now."

In May 2011, the VA sent the Veteran a letter requesting that he provide evidence showing that his residuals of frozen feet had existed from service to the present.

Also in May 2011, the Veteran was afforded a VA Cold Injuries examination.  He reported he had frozen feet in December 1945 in Le Havre, France on a 30-mile open truck transportation ride to Soissons, France to temporary housing in a "bombed out hospital."  He stated his feet were cold and wet and that he did not receive medical care for his cold injuries.  He reported that he current does not walk well and cannot walk on his bare feet due to loss of feeling in the feet and toes.  He stated he has had poor toe movement since 1947.  He gave a history of working as a railroad car inspector following service for 42 years until retirement at age 60.  He stated he wore "good boots" after service which were very warm.  The examiner noted the Veteran had prescriptions for restless legs at night, diabetic peripheral neuropathy and lower extremity leg pain, and peripheral circulation secondary to peripheral vascular disease.  He was noted to have developed diabetes in 1994, and that he had hypertension and peripheral vascular disease affecting both lower extremities.  The examiner noted the second opinion of Dr. M.E.D., where the physician noted decreased pedal pulses and cool feet to touch, but could not yield any better insight as to whether the Veteran's symptoms were related to frostbite v. diabetic neuropathy v. arthritis.  

The examiner noted the Veteran did not have any amputations or tissue loss from any cold injuries.  He stated that his feet felt cold all the time, but during the examination they were warm.  He denied hyperhydrosis and stated that his skin had never changed color, nor had he had a thickening or thinning of the skin on his feet.  He reported pain with standing and some paresthesias but not numbness.  His medical history includes diabetes since 1994, essential hypertension, bilateral carotid endartectomies, osteoarthritis of the low back, mild chronic renal failure, hyperlipidemia, and peripheral vascular disease.  He reported quitting smoking in the 1960s.  

On physical examination, the Veteran's skin color was normal, and he did not have any edema.  He had warm feet and there was no sign of atrophy.  He did not have ulcerations.  He had toenail onychomycosis, and diminished reflexes.  He could not feel the dorsal aspect of his right foot and he had some weakness in both of his feed.  He was unable to curl his toes.  He had bilateral bunions.  He had diminished posterior tibial and dorsalis pedis pulses.  He was noted to have vascular insufficiency as there was loss of hair and shiny skin on both his legs. 

The examiner noted that the Veteran had documented diabetic neuropathy and peripheral vascular disease affecting both of his feet.  The examiner found no documented evidence of cold injuries in the base but only had the information the Veteran could provide.  He noted that "with all of the overlaying problems that can affect his feet and circulation [he could not] say that there is any true evidence of past cold injuries that are affecting his feet now."  The examiner noted that the Veteran had "ample reason for his feet complaints between his diabetes, peripheral neuropathy, and peripheral vascular disease of the lower extremities.  So, unfortunately [he could not] give an opinion saying that it is at least as likely as not that [the Veteran] has cold injuries effecting his feet chronically."  

The RO requested clarification of the examiner's May 2011 opinion, and in August 2011 the examiner provided an addendum.  He noted the Veteran had been diabetic for 17 years and had diabetic neuropathy in addition to peripheral vascular disease that was affecting both of his feet.  He noted bunions deformities and a fungus of the toenails.  The examiner noted that there was no evidence of cold injuries in service, as the Veteran stated he did not receive treatment for cold injuries in service.  The examiner again noted that the Veteran has several problems that affect his feet and have circulatory and/or neuropathic changes in the feet that would give him his current complaints.  He stated that he could not "give a medical opinion either for or against or in other words, [he could not] say it is at least as likely as not that [the Veteran's] feet complaints currently have anything to do with any cold injury presumable that occurred to him in the past.  [The Veteran's] medical problems certainly are ample reason to have the complaints that he has," and there are no "specific physical findings that can point to a definite cold injury in the past."

In May 2011, the Veteran provided a written statement that his cold injuries occurred in the winter of 1945 during the Battle of the Bulge.  He stated that he was treated by medics, although he does not know if they wrote anything down.  His shelter was a "bombed out" hospital in France.

Throughout his statements regarding his claim for residuals of a cold injury to his feet, the Veteran has maintained that the cold injury occurred in the winter of 1945 following a cold truck transport to a "bombed out" hospital in France that provided little shelter.  While the Veteran has also mentioned Belgium and December of 1945, based upon the book excerpt provided by the Veteran, he is more likely referring to an incident that occurred in France in January 1945.  The Board finds the Veteran's statements regarding this event to be credible.  The Veteran is also competent to provide statements regarding his symptoms of residuals of a cold injury to his feet.  He has stated that he currently suffers from paresthesias and pain in his feet, cold feet, and that he is unable to move his toes.  The Board also finds that the Veteran is credible in his reporting of his current bilateral feet symptoms.

The VA examiner and the Veteran's private physician both have been unable to relate the Veteran's current symptoms of pain, paresthesias, numbness, and cool feet specifically to a cold injury from more than 60 years prior.  Instead, both the examiner and Dr. M.E.D. noted that the Veteran currently suffers from numerous maladies which result in the same reported symptoms, to include diabetic peripheral neuropathy and peripheral vascular disease.  However, the Board believes that the Veteran's feet were cold and wet in the winter of 1945 in France, and at present examiners have been unable to conclude that the symptoms reported by the Veteran are definitely attributable to other coexisting conditions. Accordingly, the Board finds the evidence in its entirety to be equivocal as to whether the current symptoms are in actuality residuals of the cold weather injury sustained by the Veteran during service. Therefore service connection for residuals of frozen feet is in order.
 
In arriving at the above decision, the Board has resolved the benefit-of-the-doubt doctrine in favor of the Veteran.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

Entitlement to service connection for residuals of frozen feet (cold injury residuals) is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


